IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs June 19, 2012

         STATE OF TENNESSEE v. DAVID JOSEPH BUCKHANON

                 Appeal from the Circuit Court for Maury County
                       No. 19371 Robert L. Holloway, Judge



                 No. M2011-00619-CCA-R3-CD - Filed November 28, 2012


Appellant, David Joseph Buckhanon, was convicted by a Maury County jury of facilitation
of attempted first degree murder, facilitation of especially aggravated burglary, and
facilitation of especially aggravated robbery. As a result, Appellant was sentenced to an
effective sentence of twenty three years. After the denial of a motion for new trial, Appellant
initiated this appeal. He challenges: (1) the trial court’s exclusion of testimony by a witness
who heard the Appellant’s co-defendant state that he, rather than Appellant, was responsible
for the shooting; (2) the trial court’s admission of Appellant’s alleged street name “Laylow”;
(3) the trial court’s admission of testimony from a detective that there was no evidence of a
third participant in the shooting; (4) the insufficiency of the evidence; and (5) the application
of enhancement factors to his sentence. After a review of the evidence, we determine: (1)
the trial court properly excluded hearsay testimony; (2) the trial court properly admitted
evidence of Appellant’s street name; (3) the trial court properly excluded evidence of
Appellant’s claim of a second accomplice where there was no corroboration; (4) the evidence
was sufficient to support the convictions; and (5) the trial court properly sentenced Appellant.
Consequently, the judgments of the trial court are affirmed.


 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court is Affirmed

D ONALD P. H ARRIS, S P. J., delivered the opinion of the court, in which J OSEPH M. T IPTON,
P.J., and J OHN E VERETT W ILLIAMS, J., joined.

Hershell D. Koger, Pulaski, Tennessee, for the appellant, David Joseph Buckhanan.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney
General; T. Michael Bottoms, District Attorney General; and Daniel J. Runde, Assistant
District Attorney General, for the appellant, State of Tennessee.
                                                 OPINION

                                           Factual Background

        On September 28, 2009, Thomas Edward Jones, the victim, also known as “Peanut,”
was living in an apartment at 1117A Comstock Avenue in Columbia, Tennessee with his
girlfriend, Chastity Price. Sarah Williams, who actually leased the apartment, also lived
there. Ms. Williams described herself and Ms. Price as prostitutes and their apartment as a
“trap house,” a place where people could come and go, doing “whatever they wanted to do,
whenever they wanted to do it.”

       It was football season and a number of friends had come to the apartment to watch
Monday Night Football, including Appellant, whom the victim knew as “Laylow,” 1 and
Appellant’s friends, Antonio Warfield, known as “K-Sneaky,” and Demontrae Smith, known
as “Pisspot.” The guests, including the victim, were drinking and doing drugs throughout
the evening. The victim had been drinking “new gin” and had ingested marijuana and Xanax
during the course of the evening.

       At some point, Ms. Williams and Ms. Price left the apartment and returned later that
evening. When Ms. Williams went inside, she thought she saw vomit on the floor. Ms.
Williams yelled for the victim, but he did not answer. Ms. Williams walked farther into the
apartment. When she got to the bathroom, she saw blood on the floor and feet hanging out
of the bathtub. Ms. Williams exited the apartment and called authorities.

       Around 2:00 a.m., the police were dispatched to the residence. When Officers Brian
Stoker and Keith Fall arrived, they found a spent twelve-gauge shotgun casing and a large
quantity of blood. The officers finally located the victim sitting on a bed in one of the
bedrooms. He was missing the lower half of his face. The officers saw teeth on the bed and
floor. When the officers entered the bedroom, the victim stood up and tried to approach the
officers. The victim was trying to talk, but officers described his speech as incoherent. The
victim was taken almost immediately to the hospital.

       On October 5, 2009, several days after the shooting, Detective Orlando Cox met with
the victim in the hospital. By that time, the victim had a trachea tube inserted that allowed
him to speak. He was able to provide street names and descriptions of the perpetrators. He
described Appellant’s hairstyle as “dreads.” From this information, the police developed
Appellant as a suspect.


        1
          In the transcript, Appellant’s nickname is spelled “Laylo” and “Laylow.” W e have chosen to utilize the
spelling “Laylow” for the sake of consistency.

                                                      -2-
        Joey Gideon, a detective sergeant with the Columbia Police Department, was involved
in the investigation of the shooting. When, on October 5, 2009, the investigation began to
focus on the Appellant and Antonio Warfield, he telephoned the number that was listed for
the Appellant. A male answered. Detective Gideon identified himself and asked to speak
to “Mr. Buckhanon.” The male responded that he was not there. Suspecting he was talking
to Appellant, Detective Gideon related that he needed for him to “come in and talk to me
about this.” The male responded that he had the wrong number and hung up.

        Later, on October 22, 2009, after he was arrested on a warrant, Appellant was
interviewed by Detective Gideon. Initially, he denied having any involvement in the offense
or any knowledge about the crime. Appellant eventually admitted that he was involved but
denied that he was the person who shot the victim. Appellant told Detective Gideon that he
overheard Antonio Warfield and Christopher Davis, also known as “Fish,” talking about
Peanut (the victim). Warfield inquired if he had anything to rob. Davis told him that the
victim had “weed and money.” Warfield told the Appellant that he was going over there and
that “Peanut had pulled a gun on him before.” Appellant claimed that he drove Warfield and
another “dude” to the scene of the crime and drove them away after they shot the victim.
Appellant claimed during his interview that he did not know that they intended to shoot the
victim.

      In December 2009, Appellant was indicted by the Maury County Grand Jury for
attempted first degree murder, especially aggravated burglary, and especially aggravated
robbery. The case was tried before a jury on January 4 through 7, 2011.

       At trial, the victim testified that Appellant, known to him as “Laylow” and described
as having dreads, Warfield, and Demontrae Smith were at the apartment that night watching
football. After Ms. Price and Ms. Williams left at some point during the evening, the victim
went to his room to lie down. He took off his shorts and placed them in the floor. In the
pocket of his shorts, the victim had about one hundred dollars in cash, some marijuana, and
some Xanax pills. The victim dozed off. When he awoke, he saw Appellant and Warfield
entering his bedroom. The victim tried to grab his phone to call someone. Appellant asked
for money. The victim reached for his shorts and there was a “big explosion.”

        The victim’s next memory was being in the bathroom “trying to rub [his] skin back
onto [his] face.” The victim lost consciousness. When he awoke this time, he was in the
bathtub and Warfield was holding his legs. According to the victim, Appellant shot him
again in the face. The victim’s next memory was waking up in the hospital. As a result of
his injuries, the victim was permanently blind.




                                            -3-
        Appellant presented the testimony of Cassandra Southall, a former roommate and
convicted felon. Ms. Southall dated Demontrae Smith. She claimed that she had never heard
anyone refer to Appellant as “Laylow” prior to the shooting but had heard people refer to
Appellant with that name since the incident. She described Appellant’s hairstyle as “twists”
rather than “dreads.” Ms. Southall also testified that she had seen the victim pull a gun on
Warfield prior to the incident.

       Demontrae Smith, also known as “Pisspot,” testified that he was not at the victim’s
home the night of the shooting. He admitted that he frequented the residence and knew
others who were often present there. He testified that he had met Appellant a couple of times
before the shooting occurred but knew him only as “Laylow. Smith had heard others in the
group who frequented the 1117 Comstock Avenue residence refer to Appellant as Laylow.

       Amanda Thompson testified that on the night of the shooting she, Appellant, and
Christopher Davis went to the Comstock Avenue apartment leased by Sarah Williams. Only
Jones was there. They left the apartment and went to Christopher Davis’ place in the
Woodland trailer park. While there, Antonio Warfield asked if he could borrow Ms.
Thompson’s car. She gave him the keys. She also saw Appellant at Davis’s residence.

        Ms. Thompson also testified that Appellant went by the street name “Laylow.” She
testified that she, herself, had given him the name during the months prior to the shooting.

        Appellant testified at trial. His testimony, for the most part, recapped the information
that he had given to the police. Appellant testified that he, along with Amanda Thompson
and Christopher Davis had been to the Comstock Avenue apartment earlier during the
evening of September 28, 2009. He stated that the victim was smoking meth and had some
crack cocaine. According to the Appellant, Davis had once had a relationship with Chastity
Price and did not like that she was now with the victim. Davis and the victim began “slick
assing some words.” After being there for 15 or 20 minutes, he, Amanda and Christopher
Davis left and went to the Woodland trailer park where Davis lived. There they met up with
Antonio Warfield. Davis was still upset with the victim. Warfield asked who he was talking
about, and Davis revealed that it was Mr. Jones. Warfield related that Jones had once pulled
a pistol on him and inquired as to whether he had anything. Davis told him something, and
Warfield got “hyped up . . . about robbing him.” Later, according to Appellant, Warfield
asked Appellant to drive him to the store. While en route, Warfield was talking to someone
on his phone. At Warfield’s direction, they picked up a third individual who had long rifles
wrapped in a sheet. Appellant testified they were not shotguns. According to Appellant,
Warfield directed him to a location where Warfield and the third individual got out with the
weapons. Later, Warfield phoned again and asked Appellant to return and pick him up. He
did so and testified that he did not know there was a shooting until the next day. Appellant

                                              -4-
denied any involvement in the shooting. He also denied having “dreads” in his hair at the
time of the offense but admitted that his hair was in a style referred to as “twists.” He
admitted that he was called “Laylow” by Amanda Thompson.

       At the conclusion of the proof, the jury convicted Appellant of the lesser included
offenses of facilitation of attempted first degree murder, facilitation of especially aggravated
robbery, and facilitation of especially aggravated burglary.

       The trial court held a separate sentencing hearing. At the hearing, the victim testified
about the extent of his injuries. The trial court heard proof from the Board of Probation and
Parole that Appellant was on probation for attempted aggravated robbery at the time of the
offenses. Appellant also had prior convictions for driving on a suspended license and
possession of stolen property.

        Detective Gideon testified that Appellant made a phone call while in incarceration
prior to trial to the witness, Sarah Williams. During that conversation, Appellant instructed
Ms. Williams to testify that his nickname was not “Laylow” and that his hair was not in
“dreads” at the time of the offenses.

       Appellant’s mother testified as to Appellant’s troubled youth and abusive father. She
described Appellant as a “helpful” child who had a lot of “potential.”

       At the conclusion of the sentencing hearing, the trial court applied several
enhancement factors, ultimately sentencing Appellant to twelve years for facilitation of
attempted first degree murder, three years for facilitation of especially aggravated burglary,
and eight years for facilitation of especially aggravated robbery. The sentences were ordered
to be served consecutively, for a total effective sentence of twenty-three years.

      Appellant filed a timely motion for new trial. The trial court denied the motion.
Appellant filed a timely notice of appeal. On appeal, he challenges the sufficiency of the
evidence, his sentence, and several evidentiary issues.

                                           Analysis

                                 Hearsay Statements
            A. Statement That Someone Else Admitted to Committing Offenses

       Appellant first challenges the trial court’s exclusion of testimony from Demontrae
Smith. Specifically, Appellant argues that the trial court should have allowed Smith to testify
that he overhead Antonio Warfield say that he shot the victim in order to gain status in a

                                              -5-
gang. The State insists that this testimony was hearsay that did not meet any exception to the
hearsay rule, and, therefore, the trial court properly excluded the testimony.

         The Tennessee Rules of Evidence prohibit the introduction of hearsay, which is any
statement, other than one made by the declarant at trial or at a hearing, offered to prove the
truth of the matter asserted. Tenn. R. Evid. 801(c), 802. Hearsay is nevertheless admissible
if it falls within one of the exceptions provided by the Rules. In State v. Gilley, 297 S.W.3d
739, 759-60 (Tenn. Crim. App. 2008), this Court held that a de novo standard of review
applies to our review of hearsay issues.

       In rare circumstances, a defendant’s constitutional right to present a defense can
essentially trump the rule against hearsay. State v. Brown, 29 S.W.3d 427, 433-34 (Tenn.
2000) (citing Chambers v. Mississippi, 410 U.S. 284, 298-301 (1973)). Our state supreme
court has adopted the reasoning in Chambers, stating:

       The facts of each case must be considered carefully to determine whether the
       constitutional right to present a defense has been violated by the exclusion of
       evidence. Generally, the analysis should consider whether: (1) the excluded
       evidence is critical to the defense; (2) the evidence bears sufficient indicia of
       reliability; and (3) the interest supporting exclusion of the evidence is
       substantially important.

Brown, 29 S.W.3d at 433-34 (citing Chambers, 410 U.S. at 298-301). This Court must
consider and balance the principles of relevance and hearsay under the Tennessee Rules of
Evidence with the rights of the accused to confront and cross-examine witnesses and to call
witnesses in his defense when determining whether the evidence is admissible.

         At trial, counsel for Appellant asked for a jury-out hearing prior to the testimony of
Demontrae Smith. During the jury-out hearing, Mr. Smith claimed that while at the police
station pending arrest, Antonio Warfield, or “K-Sneaky,” told Mr. Smith that “he had done
it . . . shot [the victim].” Counsel for the State objected on the basis of hearsay. Smith
claimed that Warfield told him he shot the victim to “get his status” in a gang.

        Counsel for Appellant admitted that the testimony of Mr. Smith was hearsay that did
not meet any exception of the hearsay rules but argued that excluding the evidence would
violate Appellant’s right to present a defense and that, as an admission against interest, Mr.
Warfield’s statement was inherently reliable. In other words, the stated purpose for seeking
to introduce the statement allegedly made by Warfield to Mr. Smith was to prove that the
Appellant was not the perpetrator of the offense. He argues the evidence was critical to his
theory of the defense, that he was not the shooter. Appellant points to inconsistencies in the

                                              -6-
victim’s testimony including the victim’s claims: (1) that he saw Mr. Smith leaving the
apartment as Appellant and Mr. Warfield were entering the residence; and (2) that he was
shot in the bedroom and while lying in the bathtub, where there was evidence admitted to the
contrary. According to Appellant, these inconsistencies in the victim’s testimony bear
heavily on the victim’s “ability to accurately identify [Appellant] as the shooter,” so the
excluded evidence was crucial to his defense. Additionally, Appellant argues that Mr.
Warfield’s statement was actually admissible as a statement against interest and the only
reason for excluding the evidence was the hearsay rule. However, the trial court examined
the evidence and concluded that it did not bear sufficient indicia of reliability and did not fit
within any recognized hearsay exception.

        We agree. According to Detective Cox during a jury-out hearing, Warfield, in his
statement to the police, identified Appellant as the shooter.2 It seems to us that allowing Mr.
Smith to testify concerning what Warfield had told him would open the door to allowing the
differing versions of the incident given by Warfield. We agree with the trial court that the
contradictory statements given by Warfield were evidence of a lack of the indicia of
reliability required by Chambers and Brown. Appellant’s assertion that the statement is
admissible as a statement against interest is likewise misplaced. Rule 804 of the Tennessee
Rules of evidence provides, in part, as follows:

         (b) Hearsay Exceptions. — The following are not excluded by the hearsay rule
         if the declarant is unavailable as a witness:

                                                       ***

                 (3) Statement Against Interest. — A statement which was at the time
         of its making so far contrary to the declarant's pecuniary or proprietary interest,
         or so far tended to subject the declarant to civil or criminal liability or to render
         invalid a claim by the declarant against another, that a reasonable person in the
         declarant's position would not have made the statement unless believing it to
         be true.

In order for the statement to be admissible under this exception, there must be proof of the
witness’ unavailability. Here there was no effort by the Appellant to show Warfield’s
unavailability. He was not subpoenaed to testify and Appellant, through counsel, stated that


        2
           Moreover, Assistant District Attorney Dan Runde represented to the court that Smith’s statement about what
W arfield had told him included an account that Warfield had placed Mr. Jones in the bathtub while Appellant searched
the apartment. W hen he found nothing, Appellant told Warfield to hit the victim. W arfield did so and when he hit him
a second time, the gun went off.

                                                         -7-
he would not attempt to subpoena him. Had Warfield been subpoenaed and asserted his Fifth
Amendment privilege against self incrimination, he would have been considered unavailable
and the statement would have been admissible as a statement against interest. Absent such
a showing, the exception to the hearsay rule contained in Rule 804(b)(3) is not available.
See, e.g. State v. Cureton, 38 S.W.3d 64, 79 (Tenn. Crim. App. 2000) app. denied (Tenn.
Nov. 6, 2000).

        Moreover, the evidence proffered by Appellant is not, in our opinion, critical to
Appellant’s defense. Appellant gave a statement to police in which he denied pulling the
trigger and testified at trial that he was not responsible for the shooting. He claimed that his
participation was limited to driving Mr. Warfield and another man to and from the victim’s
home. Finally, the court had a significant interest in not allowing the presentation of
unreliable hearsay evidence to the jury that would open the door to other statements made
by Warfield. This issue is without merit.

                              B. Use of Appellant’s Nickname

       Next, Appellant claims that the trial court erred by admitting into evidence testimony
that Appellant’s nickname was “Laylow.” Specifically, Appellant insists that the statement
was inadmissible hearsay. The State disagrees.

       Evidence is admissible if it is relevant. Tenn. R. Evid. 402. Relevant evidence is
“evidence having any tendency to make the existence of any fact that is of consequence to
the determination of the action more probable or less probable than it would be without the
evidence.” Tenn. R. Evid. 401. Again, the introduction of hearsay is prohibited unless it
falls within one of the exceptions to the rules of evidence. Tenn. R. Evid. 801(c), 802, 803,
804.

        In this case, the victim told police that someone named “Laylow” was responsible for
shooting him in the face. The victim identified Appellant as “Laylow” at trial. Additionally,
Amanda Thompson, Sarah Williams, Demontrae Smith, and Cassandra Southall all testified,
without objection from Appellant, that Appellant’s street name was “Laylow.” Appellant,
himself, admitted he was called “Laylow” by Ms. Thompson. According to testimony from
Detective Cox about the investigation, Appellant was developed as a suspect by the use of
his street name and description. Detective Cox testified that Appellant’s street name was
reputed to be “Laylow.” In our view, this is closer to being reputation of personal history




                                              -8-
which is not excluded by the hearsay rule. Rule 803(19), Tennessee Rules of Evidence.3
Appellant is not entitled to relief on this issue.

                                      C. Third Participant Allegation

        Lastly, Appellant argues that the trial court erred by allowing Detective Gideon to
testify that he uncovered absolutely no evidence that there was a third person involved in the
crime. Specifically, Appellant argues that this was a personal opinion and was improperly
admitted.

       Rule 701(a) of the Tennessee Rules of Evidence addresses the admissibility of opinion
testimony offered by non-experts. The rule provides, in relevant part:

       (a) If a witness is not testifying as an expert, the witness’s testimony in the
       form of opinions or inferences is limited to those opinions or inferences which
       are

       (1) rationally based on the perception of the witness; and

       (2) helpful to a clear understanding of the witness’s testimony or the
       determination of a fact in issue.

Tenn. R. Evid. 701(a). The Rule was amended because, prior to 1996, it “precluded any lay
opinion if the lay witness could substitute facts for opinion.” Tenn. R. Evid. 701, Advisory
Commission Comments (1996). Although the 1996 amendment eliminated certain
restrictions on opinion testimony, it was not meant to eliminate the distinction between expert
and lay testimony. See Tenn. R. Evid. 702-706; Neil P. Cohen et al., Tennessee Law of
Evidence § 701.3 (3d ed. Supp. 1999). “The distinction between an expert and a non-expert
witness is that a non-expert witness’s testimony results from a process of reasoning familiar
in everyday life and an expert’s testimony results from a process of reasoning which can be
mastered only by specialists in the field.” State v. Brown, 836 S.W.2d 530, 549 (Tenn.
1992).



       3
           Rule 803. Hearsay exceptions. The following are not excluded by the hearsay rule:

                  (19) Reputation Concerning Personal or Family History. — Reputation among
                  members of a person's family by blood, adoption, or marriage or among associates
                  or in the community concerning a person's birth, adoption, marriage, divorce, death,
                  legitimacy, relationship by blood, adoption, or marriage, ancestry, or other similar
                  fact of personal or family history.

                                                          -9-
       In this case, Detective Gideon stated that he did not encounter any evidence in his
investigation to suggest that there was a third participant in the offense. Specifically he
stated that there were “no leads, no information to work off, and . . . nothing in my
investigation to believe that this person exists.” Appellant objected. The trial court
overruled the objection. We conclude that Detective Gideon’s testimony was not contrary
to Rule 701. The statements made about the failure to locate a third participant were
rationally based on Detective Gideon’s perception and helpful to the jury’s evaluation of
Appellant’s credibility as a witness. Appellant is not entitled to relief on this issue.

                                Sufficiency of the Evidence

        Appellant argues that the evidence is not sufficient to support the convictions.
Specifically, he argues that identification of the perpetrator was “abrogated” by the victim’s
blindness. Additionally, the improper introduction of Appellant’s nickname “Laylow”
bolstered the victim’s testimony. In other words, Appellant argues that he was not properly
identified as the perpetrator of the offenses.

       When an accused challenges the sufficiency of the evidence, this Court’s standard of
review is whether, after considering the evidence in the light most favorable to the State,
“any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R. App. P.
13(e); State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid, 91 S.W.3d
247, 276 (Tenn. 2002)). This rule applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of both direct and circumstantial evidence. State
v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). In the absence of direct
evidence, a criminal offense may be established exclusively by circumstantial evidence.
Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973). “The jury decides the weight to be
given to circumstantial evidence, and ‘[t]he inferences to be drawn from such evidence, and
the extent to which the circumstances are consistent with guilt and inconsistent with
innocence, are questions primarily for the jury.’” State v. Rice, 184 S.W.3d 646, 662 (Tenn.
2006) (citations omitted). “The standard of review [for sufficiency of the evidence] ‘is the
same whether the conviction is based upon direct or circumstantial evidence.’” State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275
(Tenn. 2009)).

       In determining the sufficiency of the evidence, this Court will not reweigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).
Nor may this Court substitute its inferences for those drawn by the trier of fact from the
evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999); see also Liakas v. State, 286
S.W.2d 856, 859 (Tenn. 1956). “Questions concerning the credibility of witnesses, the

                                             -10-
weight and value to be given the evidence, as well as all factual issues raised by the evidence
are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); Liakas,
286 S.W.2d at 859. “A guilty verdict by the jury, approved by the trial judge, accredits the
testimony of the witnesses for the State and resolves all conflicts in favor of the theory of the
State.” State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978); State v. Grace, 493 S.W.2d
474, 479 (Tenn. 1973). The Tennessee Supreme Court stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the jury
       see the witnesses face to face, hear their testimony and observe their demeanor
       on the stand. Thus the trial judge and jury are the primary instrumentality of
       justice to determine the weight and credibility to be given to the testimony of
       witnesses. In the trial forum alone is there human atmosphere and the totality
       of the evidence cannot be reproduced with a written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1996) (citing Carroll v. State, 370 S.W.2d 523
(Tenn. 1963)). This Court must afford the State of Tennessee the strongest legitimate view
of the evidence contained in the record, as well as all reasonable inferences which may be
drawn from the evidence. Goodwin, 143 S.W.3d at 775 (citing State v. Smith, 24 S.W.3d
274, 279 (Tenn. 2000)). Because a verdict of guilt against a defendant removes the
presumption of innocence and raises a presumption of guilt, the convicted criminal defendant
bears the burden of showing that the evidence was legally insufficient to sustain a guilty
verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000). Importantly, the
credibility of the witnesses, the weight to be given their testimony, and the reconciliation of
conflicts in the evidence are matters entrusted exclusively to the jury as the trier of fact.
Bland, 958 S.W.2d at 659.

        When viewed in a light most favorable to the State, the evidence was sufficient to
support the convictions. Appellant was actually identified by the victim as the person who
committed the offenses, coming into his apartment while he was asleep, shooting the victim
in the face, and taking his money from the pocket of his shorts. Appellant argues that the
victim’s subsequent blindness affected his ability to identify Appellant as the perpetrator.
We disagree. The victim testified that he was able to see out of one eye even after he had
been shot. After reviewing the evidence and assessing the credibility of the witnesses, the
jury convicted Appellant of the lesser included offenses of facilitation of attempted first
degree murder, facilitation of especially aggravated burglary, and facilitation of especially
aggravated robbery. The evidence supports these convictions. Appellant is not entitled to
relief on this issue.




                                              -11-
                                          Sentencing

        Lastly, Appellant insists that the trial court erred in sentencing “with respect to the
determination of applicable and inapplicable enhancing factors.” Specifically, Appellant
argues that the trial court inappropriately applied enhancement factor (5), that the victim was
treated with “exceptional cruelty,” in enhancing the conviction for facilitation of attempted
first degree murder. See T.C.A. § 40-35-114(5). The State disagrees, arguing that the
enhancement factor was properly applied. In the alternative, the State contends that the
remaining enhancement factors were enough to justify enhancement of Appellant’s sentence.

       “When reviewing sentencing issues . . . , the appellate court shall conduct a de novo
review on the record of the issues. The review shall be conducted with a presumption that
the determinations made by the court from which the appeal is taken are correct.” T.C.A. §
40-35-401(d). “[T]he presumption of correctness ‘is conditioned upon the affirmative
showing in the record that the trial court considered the sentencing principles and all relevant
facts and circumstances.’” State v. Carter, 254 S.W.3d 335, 344-45 (Tenn. 2008) (quoting
State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991)). “If . . . the trial court applies
inappropriate mitigating and/or enhancement factors or otherwise fails to follow the
Sentencing Act, the presumption of correctness fails.” Id. at 345 (citing State v. Shelton, 854
S.W.2d 116, 123 (Tenn. Crim. App. 1992)). We are to also recognize that the defendant
bears “the burden of demonstrating that the sentence is improper.” Ashby, 823 S.W.2d at
169.

        In making its sentencing determination, a trial court, at the conclusion of the
sentencing hearing, first determines the range of sentence and then determines the specific
sentence and the appropriate combination of sentencing alternatives by considering: (1) the
evidence, if any, received at the trial and the sentencing hearing; (2) the presentence report;
(3) the principles of sentencing and arguments as to sentencing alternatives; (4) the nature
and characteristics of the criminal conduct involved; (5) evidence and information offered
by the parties on the enhancement and mitigating factors; (6) any statistical information
provided by the administrative office of the courts regarding sentences for similar offenses,
(7) any statements the defendant wishes to make in the defendant’s behalf about sentencing;
and (8) the potential for rehabilitation or treatment. T.C.A. §§ 40-35-210(a), (b), -103(5);
State v. Williams, 920 S.W.2d 247, 258 (Tenn. Crim. App. 1995). When imposing the
sentence within the appropriate sentencing range for the defendant:

       [T]he court shall consider, but is not bound by, the following advisory
       sentencing guidelines:




                                              -12-
       (1) The minimum sentence within the range of punishment is the sentence that
       should be imposed, because the general assembly set the minimum length of
       sentence for each felony class to reflect the relative seriousness of each
       criminal offense in the felony classifications; and

       (2) The sentence length within the range should be adjusted, as appropriate, by
       the presence or absence of mitigating and enhancement factors set out in §§
       40-35-113 and 40-35-114.

T.C.A. § 40-35-210(c). However, the weight given by the trial court to the mitigating and
enhancement factors is left to the trial court’s discretion and is not a basis for reversal by an
appellate court of an imposed sentence. Carter, 254 S.W.3d at 345. “An appellate court is
. . . bound by a trial court’s decision as to the length of the sentence imposed so long as it is
imposed in a manner consistent with the purposes and principles set out in sections -102 and
-103 of the Sentencing Act.” Id. at 346.

        “The amended statute no longer imposes a presumptive sentence.” Id. at 343. As a
result of the amendments to the Sentencing Act, our appellate review of the weighing of the
enhancement and mitigating factors was deleted when the factors became advisory, as
opposed to binding, upon the trial court’s sentencing decision. Id. at 344. Under current
sentencing law, the trial court is nonetheless required to “consider” an advisory sentencing
guideline that is relevant to the sentencing determination, including the application of
enhancing and mitigating factors. Id. The trial court’s weighing of various mitigating and
enhancement factors is now left to the trial court’s sound discretion. Id.

       To facilitate appellate review, the trial court is required to place on the record its
reasons for imposing the specific sentence, including the identification of the mitigating and
enhancement factors found, the specific facts supporting each enhancement factor found, and
the method by which the mitigating and enhancement factors have been evaluated and
balanced in determining the sentence. See id. at 343; State v. Samuels, 44 S.W.3d 489, 492
(Tenn. 2001). If our review reflects that “the trial court appl[ied] inappropriate mitigating
and/or enhancement factors or otherwise fail[ed] to follow the Sentencing Act, the
presumption of correctness fails” and our review is de novo. Carter, 254 S.W.3d at 345.

        The trial court applied enhancement factor (5), that Appellant “treated, or allowed
[the] victim to be treated, with exceptional cruelty during the commission of the offense.”
T.C.A. § 40-35-114(5). The trial court stated that he could not “think of anything much
crueler than shooting someone at close range that’s being held with a shotgun in the face.”
While enhancement factor (5) is more typically utilized in cases of abuse or torture, this
Court has upheld the application of this enhancement factor where traumatic and severe

                                              -13-
injuries are sustained by the victim. State v. Gray, 960 S.W.2d 598, 611 (Tenn. Crim. App.
1997); State v. Holland, 860 S.W.2d 53, 61 (Tenn. Crim. App. 1993). The victim herein was
rendered permanently blind by Appellant’s actions and left for dead. We agree with the trial
court that the victim was treated with exceptional cruelty. Therefore, this issue is without
merit.

                                        Conclusion

       For the foregoing reasons, the judgments of the trial court are affirmed.




                                          ___________________________________
                                          DONALD P. HARRIS, SPECIAL JUDGE




                                            -14-